FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed January 25, 2021.  Claims 1, 3 and 14 have been amended and claim 6 has been canceled.  All prior rejections of claim 6 are moot in view of the cancellation of that claim.  Claims 7-14, 48, 110, and 171 remain withdrawn, and claims 1-5 and 15 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to the specification, in view of applicant’s amendment at page 31; 
The rejections of claims under 35 USC 112(b), in view of applicant’s clarifying amendments; 
The rejection of claims under 35 USC 103 as being unpatentable over Abdueva, in view of the amendment of independent claim 1 to require that “the control is encapsulated by a liposome, lipid, or protein” (although the amended claims remain rejected under 35 USC 103 on the new grounds set forth below); and
The rejection of claims under 35 USC 101, as the product of claim 1 – which is a control comprising amplified cfDNA and a first mixture of nucleic acids as specified in the claims, with the control being “encapsulated by a liposome, lipid, or protein” – now requires a combination of elements that was not well-
Claims 1-5 and 15 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Non-Compliant Amendment Entered as a Courtesy
It is noted that applicant’s claim amendments fail to comply with 37 CFR 1.121(c), as at least one claim under examination (claim 3), as well as several withdrawn claims (claims 7-9 and 12-14) have been provided with incorrect status identifiers.  While the amendment has been entered as a courtesy to applicant (including the amendments to claim 3), future amendments should comply with all requirements of 37 CFR 1.121.
Election/Restrictions
Applicant’s election without traverse of Group I, and of the species of a) (control for identifying a genotype associated with a neoplasm) in the reply filed on July 29, 2020 is again acknowledged.  Claims 1-5 and 15 read on the elected invention and species, and are under consideration herein.
Claims 48, 110, and 171 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable without traverse in the reply filed on July 29, 2020.
Claims 7-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020.
It is noted that the reply of January 25, 2021 urges that because independent claim 1 has been amended to “incorporate the ‘neoplasm’ feature of claim 6”, claims 7-9 and 12-13 should now be considered and examined as directed to the elected species (Reply page 8).  Applicant’s argument has been considered but is not persuasive given the actual wording of the claims.  More particularly, independent claim 1 as amended clearly states that “each genotype of the plurality of genotypes is associated with a neoplasm”, while the dependent claims in question set forth different (and not further limiting) requirements for “the genotype”; these claims if rejoined could not be treated as proper dependent claims (and would thus need to be fully examined as directed to distinct, non-elected species).  As the prior art continues to apply against the elected species, no additional species are presently eligible for further search and consideration.  
With further regard to claim 14, this claim as amended now depends from amended claim 3, and thus is directed to a more particular sub-species not previously recited in the claims (and which would have been identified as a separate sub-species had the claims been originally presented in their present form).  As the prior art applies against claim 3, the new sub-species of claim 14 has not been separately searched/examined, and this claim remains withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdueva (US 2014/0371078 A1 [18 Dec 2014]; previously cited) in view of Berg et al (Journal of Microbiological Methods 55:303-309 [2003]; cited herein).
Abdueva discloses nucleic acid sequencing-based methods for determining copy number variations, emphasizing the application of their methods to fetal gender determination and aneuploidy detection, but also teaching that their methods may be employed in detecting disease associated variations, including cancer associated copy number variations (see entire reference, particularly, e.g., paragraphs 8, 48, 71, 120, 186, 232, 262, 267, 271-276).  For use in their methods, Abdueva disclose and describe the preparation of various types of in process positive controls (IPCs) (see paragraphs 259-267), including IPCs employed “to track samples through the sequencing process”, which IPCs may provide “a qualitative positive sequence dose value” for the variation or variations of interest, in order to “provide proper interpretation, and to ensure the dependability and accuracy of the data” (paragraph 263).  Abdueva disclose amplification of cfDNA in multiple different ways for use in their controls (see, e.g., 
While Abdueva do not exemplify or explicitly disclose a single control including both amplified cfDNA and a “first mixture” as specified in the claims, in view of Abdueva’s own teachings, it would have been prima facie obvious to one of ordinary skill in the art so as to have prepared such a control.  Abdueva suggests the preparation of a control representative of target variations of interest – with different sequences represented in a manner that reflects how they would be found in test samples – in any of a variety of ways that, when put into practice, would result in the preparation of control nucleic acid mixtures meeting the requirements of the claims.  It would have been obvious to an ordinary artisan to have employed in preparing controls any of the techniques disclosed by Abdueva, simply as a matter of convenience, so as to have achieved the predictable result of preparing a functioning in process control.  Further, to the extent that the invention requires modification of one of the controls of Abdueva – 
With regard to the new claim limitation of independent claim 1 stating that “the control is encapsulated by a liposome, lipid, or protein”, Abdueva further teaches that 
various methods may be used to facilitate incorporation of markers/controls into samples to be, or in the process of being, tested, with one such preferred method being the use of “cell-delivery carriers including pH-sensitive and cationic liposomes” to allow for delivery of markers into cells of a sample being tested (see paragraph 251).  Abdueva also teach that their markers/controls may be incorporated into a sample “at any stage of sample preparation that occurs prior to library preparation”, including by addition to blood or a blood fraction (again see paragraph 251; see also paragraphs 96 and 230-234); it is additionally noted that Abdueva exemplify the practice of their methods using as an initial sample peripheral blood (see Example 4).
Abdueva thus suggests the use of liposomes in or as controls in their methods; however, Abdueva does not explicitly teach the new limitation that the control must be “encapsulated by” a liposome.  

In view of the teachings of Abdueva and Berg et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified any of the marker/control compositions taught by Abdueva – including those having the required preferred characteristics of the elected species – so as to have incorporated the control nucleic acids into liposomes prior to use (thereby meeting all requirements of the claimed control compositions).  An ordinary artisan would have been motivated to have made such a modification for the benefit of 
With further regard to dependent claim 5, which encompasses different ratios of variants ranging from 1:1000-1000:1, this is clearly suggested by Abdueva’s teaching of the use of ratios that reflect the naturally occurring target (and see also, e.g., paragraph 265).  Regarding dependent claims 2-4 and 15, the teachings noted above regarding the use of whole genomes representative of two variant alternatives, and of cancer copy number variations, are sufficient to suggest the requirements of these claims; again, Abdueva suggest a variety of different versions/modifications of their controls depending upon the target sequences of interest, including those recited in the present claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634